Title: To James Madison from Caesar Rodney, 1 April 1807
From: Rodney, Caesar
To: Madison, James



Honored & Dear Sir,
Richmond April 1st. 1807.

Burr has been held to bail in the sum of $10,000. on the charge of preparing & setting on foot an expedition against Mexico.  The C. Justice stated that there was sufficient evidence of Burr’s treasonable intentions, but not of an actual assemblage of men & that at the ensuing term, if that fact would be established, an indictment might be found against him for treason, when he appeared in obedience to his recognizance.
I obtained from Major Gibbons the Collector, to day, $. 300. for which I gave an order on the Secretary of State.  I intended to have given Mr. McCrea, $.100. & to have left another $.100. for Mr. Wirt, but Mr. Hay thought $.150. each was a reasonable sum, & said that when I returned I might transmit it.  To this I assented, as to have given each $.150., would have taken all I had obtained from Major Gibbons, of which I wanted a part to bear my expences back.
I have given Mr. Hay a list of witnesses to be summoned & shall bring on with me a number of blank subpoena’s in order to fill them up as the occasion may require.  Having made arrangements to obtain indictment of Burr for treason &c I shall leave this tomorrow on my return.  I am Dear Sir Yours Most Sincerely

C. A. Rodney

